Citation Nr: 1431403	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating in excess of 30 percent for residuals of right pleuritis and right basal pneumonia with chronic obstructive pulmonary disease.  

3.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected pulmonary and bipolar disorders.  He was most recently afforded VA examinations of these disorders in April 2009 and May 2010 respectively.  Both he and his representative have asserted that these disabilities have worsened in severity in the four-plus years since these VA examinations occurred.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Thus, remand is required to afford the Veteran updated VA examinations for his service-connected respiratory and psychiatric disorders.  

Next, the Board observes that service connection for obstructive sleep apnea was denied by the RO within the September 2010 rating decision.  In the October 2010 notice of disagreement, the Veteran stated he disagreed with "all the determinations made in the [September 2010] rating decision."  This service connection issue was not, however, listed as an issue on appeal within the October 2011 statement of the case, or any subsequent statement of the case.  As the RO has yet to issue the Veteran a statement of the case regarding the issue of service connection for obstructive sleep apnea, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, adjudication of the Veteran's TDIU claim must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the current level of severity of his residuals of right pleuritis and right basal pneumonia with chronic obstructive pulmonary disease.  The examiner should review the claims folder and note such review in the examination report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completion of the report.  

The examination must include pulmonary function testing.  The test should include readings for FEV-1, FVC, FEV-1/FVC and DLCO (SB).  If DLCO is not done, the VA examiner must explain why the test would not be useful or valid in this case.  If there is a disparity between the results of the different PFTs such that the evaluation would differ depending on which test result is used, the VA examiner must state which finding or findings most accurately reflect the Veteran's current level of disability. 

Included in this overall clinical assessment must be a comment on the effect this service-connected pulmonary disorder has on the Veteran's employability - meaning his ability to obtain or retain employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the Veteran's bipolar disorder.  The examiner should review the claims folder and note such review in the examination report.  All indicated tests and studies should be performed.  The examiner is also asked to assign a Global Assessment Functioning (GAF) score.  Any and all opinions must be accompanied by discussion of the underlying rationale.  

Included in this overall clinical assessment must be a comment on the effect this service-connected bipolar disorder has on the Veteran's employability - meaning his ability to obtain or retain employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.  

3.  The AOJ must issue a statement of the case that addresses the issue of service connection for obstructive sleep apnea.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

